 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.01
















MONUMENT RESOURCES, INC.




UNIT PURCHASE AGREEMENT






March 5, 2008
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 



    Page 
1.
Authorization and Reservation of Common Stock and Warrants; Purchase and Sale of
Units.
1
1.1.
Authorization and Reservation of Common Stock and Warrants
1
1.2.
Authorization of Warrants
1
1.3.
Purchase and Sale of the Common Stock
1
1.4
The Closing
1
     
2.
Representations and Warranties of the Company
2
2.1.
Organization and Corporate Power
2
2.2.
Authorization
2
2.3.
Capitalization
2
2.4.
Subsidiaries
3
2.5.
Reports and Financial Statements
3
2.6.
Absence of Undisclosed Liabilities
4
2.7.
Absence of Certain Developments
4
2.8.
Title to Properties
4
2.9.
Tax Matters
4
2.10.
Contracts and Commitments
4
2.11.
No Defaults
4
2.12.
Intellectual Property
5
2.13.
Effect of Transactions
5
2.14.
No Governmental Consent or Approval Required
5
2.15.
Litigation
6
2.16.
Securities Laws
6
2.17.
Business
6
2.18.
Brokerage
6
2.19.
Employees
6
2.20.
Environmental Matters
6
2.21.
Retirement Obligations, etc.
7
2.22.
Transactions with Affiliates
7
2.23.
Books and Records
7
2.24.
Insurance
8
2.25.
No Unlawful Payments
8
2.26.
Sarbanes-Oxley Act
8
2.27.
Material Facts
8

 
 
i

--------------------------------------------------------------------------------

 
 
 

     
3.
Representations and Warranties and other Agreements of the Investors
8
3.1.
Authorization
8
3.2.
Purchase Entirely for Own Account
9
3.3.
Restricted Securities
9
3.4.
Financial Condition
9
3.5.
Experience
9
3.6.
Receipt of Information
9
3.7.
Brokerage
9
3.8.
Address
9
3.9.
Legends
9
     
4.
Conditions to an Investor’s Obligations at the Closing
10
4.1.
Representations and Warranties of the Company
10
4.2.
Performance
10
4.3.
Compliance Certificate
10
4.4.
Qualifications
10
4.5.
Proceedings and Documents
10
4.6.
Other Agreements
10
4.7.
Secretary’s Certificate
10
4.8.
Reservation of Conversion Units
11
     
5.
Conditions to the Company’s Obligations at the Closing.
11
5.1.
Representations and Warranties
11
5.2.
Payment of Purchase Price
11
5.3.
Proceedings and Documents
11
     
6.
Right of First Refusal
11
6.1.
Company’s Right of First Refusal
11
6.2.
Notice of Proposed Transfer
11
6.3.
Exercise of Right of First Refusal
12
6.4.
Purchase Price
12
6.5.
Payment of Purchase Price
12
6.6.
Selling Stockholder’s Right to Transfer
12
6.7.
Exception for Affiliate Transfers
12
6.8.
Assignment of Right of First Refusal
12
6.9.
Right to Participate Pro Rata in Future Issuances
13

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 

     
7.
Additional Covenants of the Company
13
7.1.
Management and Information Rights
13
7.2.
Directors’ and Officers’ Insurance
13
7.3.
Board Matters
13
     
8.
Miscellaneous.
13
8.1.
Certain Defined Terms
13
8.2.
Survival of Covenants; Assignability of Rights
14
8.3.
Incorporation by Reference
14
8.4.
Parties in Interest
14
8.5.
Amendments and Waivers
14
8.6.
Governing Law
14
8.7.
Notices
14
8.8.
Effect of Headings
15
8.9.
Entire Agreement
15
8.10.
Severability
15
8.11.
Counterparts
15



 
 
iii

--------------------------------------------------------------------------------

 
 
 
MONUMENT RESOURCES, INC.


UNIT PURCHASE AGREEMENT


This UNIT PURCHASE AGREEMENT (the “Agreement”) is made as of the 5th day of
March, 2008 by and between Monument Resources, Inc., a Colorado corporation
(“Monument” or the “Company”), and MNB Energy, LLC (“MNB”) and A.G. Foust
(“Foust”).  MNB and Foust are referred to herein collectively as the “Investors”
however their rights and obligations hereunder are several and not joint, as
indicated in Exhibit A hereto.


In consideration of the mutual promises and covenants contained in this
Agreement, the parties hereto agree as follows:


1.              Authorization and Reservation of Common Stock and Warrants;
Purchase and Sale of Units.


1.1.           Authorization and Reservation of Common Stock and Warrants.  The
Company has authorized the issuance and sale of up to 2,400,000 shares of its
Common Stock, no par value per share (the “Common Stock”) to be issued under
this Agreement.  The Company has also reserved for issuance up to 2,400,000
shares of its Common Stock for possible issuance under the Warrants described in
Section 1.2 below.  The rights, privileges, and preferences of the Common Stock
are as set forth in the Company’s Articles of Incorporation and amendments
thereto the “Articles”), which the Company has filed with the Secretary of State
of the State of Colorado.


1.2.           Authorization of Warrants.  The Company has authorized the
issuance of warrants to purchase, and authorized the issuance pursuant to such
warrants, of up to 2,400,000 shares of its Common Stock (the “Warrants”).  The
Warrants shall be exercisable for a period of two years expiring March 4, 2010
at an exercise price of $0.40 per share of Common Stock.  The Warrants
authorized and to be issued hereunder shall be in the forms attached hereto as
Exhibit B-1 and Exhibit B-2.


1.3.           Purchase and Sale of the Common Stock.  Subject to the terms and
conditions of this Agreement and on the basis of the representations and
warranties set forth herein, the Company agrees to sell to the Investors, and
the Investors agree to purchase from the Company at a Closing (as defined below)
up to 2,400,000 shares of the Company’s Common Stock and Warrants to purchase up
to 2,400,000 shares of Common Stock.  The shares of Common Stock and Warrants
issued to the Investors pursuant to this Agreement and shares of Common Stock
issued or issuable under the Warrants shall be collectively referred to in this
Agreement as the “Units” and each Unit shall consist of one share of Common
Stock and one Warrant to purchase one share of Common Stock.


1.4.           The Closing.


    (a)           The closing of the purchase and sale of the Units will take
place at the offices of Jones & Keller, P.C., 1625 Broadway, Suite 1600, Denver,
Colorado 80202 or at such other place as the parties shall mutually agree on or
about March 5, 2008 at
 

 
- 1 -

--------------------------------------------------------------------------------

 
 
10 a.m. MST (the “Closing”).  At the Closing, the Company shall sell, and the
Investors shall purchase, on the terms and conditions contained in this
Agreement, 2,400,000 Units, at a purchase price of $0.25 per Unit.  The Closing
shall take place concurrently with the execution and delivery of this Agreement
or at such other time as the parties shall mutually agree.
 
    (b)           At the Closing, the Investors shall pay $600,000 in cash or
cleared bank funds (the “Purchase Price”) to the Company and the Company shall
deliver 2,400,000 Units to the Investors (in the form of certificates
representing a total of 2,400,000 shares of Common Stock and Warrants to
purchase a total of 2,400,000 shares of Common Stock) as allocated on Exhibit A
hereto.  Other documents and certificates as described in Sections 4 and 5 below
shall also be executed and delivered at Closing.
 
2.           Representations and Warranties of the Company.  In order to induce
the Investors to enter into this Agreement and to purchase the Units hereunder,
the Company hereby represents and warrants to the Investors, as of the date
hereof, each of the following.  Reference to the “Company” below refers to and
specifically includes Monument and its wholly owned subsidiary COG Transmission
Corporation (“COG”).


2.1.           Organization and Corporate Power.  Monument and COG are
corporations duly organized, validly existing and in corporate good standing
under the laws of the States of Colorado and Kansas, respectively.  The Company
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction in which either the ownership or
use of its assets, or the nature of its activities, requires such qualification,
except where failure to be so qualified would not have a material adverse effect
on Monument or COG, either collectively or individually.  The Company has all
required corporate power and authority to own its property, to carry on its
business as presently conducted or contemplated to be conducted, and to carry
out the transactions contemplated hereby.  The copies of the Articles of
Incorporation and By-Laws of the Company, as amended to date, which are on file
with the Colorado Secretary of State and the Kansas Secretary of State,
respectively, and which have been furnished to MNB by the Company, are correct
and complete.


2.2.           Authorization.  This Agreement, and any other agreements,
instruments, exhibits or documents entered into at the Closing by the Company
pursuant to this Agreement (the “Transaction Documents”) have been duly executed
and delivered by the Company and are the legal, valid and, assuming due
execution and delivery by the other parties hereto and thereto, binding
obligations of the Company, enforceable in accordance with their terms, subject
to applicable bankruptcy, insolvency, reorganization and moratorium laws and
other laws of general application affecting enforcement of creditors’ rights
generally.  The execution, delivery and performance of each of the Transaction
Documents have been duly authorized by all necessary corporate action of the
Company.


2.3.           Capitalization.  The entire authorized capital stock of the
Company consists of 10,000,000 shares of Common Stock, with no par value per
share (the “Common Stock”), of which 5,319,000 shares are issued and outstanding
and 1,000,000 shares of Preferred Stock, of which no shares are issued and
outstanding.  The Company holds no shares of Common Stock or Preferred Stock in
its treasury.  The Company has authorized the issuance of up to 2,400,000

 
- 2 -

--------------------------------------------------------------------------------

 

shares of Common Stock for issuance and sale to the Investors pursuant to this
Agreement and has reserved up to another 2,400,000 shares of Common Stock for
possible issuance under the Warrants.  When issued and paid for in accordance
with the terms of this Agreement or the Warrant Agreement as the case may be,
the shares of Common Stock, Warrants and shares of Common Stock underlying the
Warrants will be duly authorized, validly issued and outstanding, fully paid and
nonassessable.  There are no outstanding options or other rights to purchase or
acquire from the Company, or exchangeable for or convertible into, any shares of
its capital stock.  There are no preemptive rights with respect to the issuance
or sale by the Company of the shares of Common Stock or Warrants or any other
capital stock of the Company.  Except as imposed by applicable securities laws,
upon the Closing there will be no restrictions on the transfer or voting of any
shares of the Company’s Common Stock or restrictions on transfer of its
Warrants, other than restrictions on transfer necessary to preserve the
exemptions pursuant to which such securities were issued without registration
under applicable securities laws.  The Company has not violated the 1933 Act or
any state Blue Sky or securities laws in connection with the issuance of any of
its securities.


2.4.           Subsidiaries.  All of the outstanding shares of capital stock of
COG are owned by Monument and are validly issued, fully paid, nonassessable and
free of preemptive rights.  There are no subscriptions, options, warrants,
rights, calls, contracts or other commitments, understandings, restrictions or
arrangements relating to the issuance or sale with respect to any shares of
capital stock of COG, including any right of conversion or exchange under any
outstanding security, instrument or agreement.  Other than COG, the Company has
no subsidiaries.


2.5.           Reports and Financial Statements.  The Company has filed with the
Securities and Exchange Commission all forms, statements, reports and documents
(including all exhibits thereto) (the “Company SEC Reports”) required to be
filed by it under the Securities Exchange Act of 1934 and the rules and
regulations thereunder (“‘34 Act”), all of which complied when filed in all
material respects with requirements of the ‘34 Act.  As of their respective
dates, the Company SEC Reports did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  The audited consolidated financial
statements of the Company included in its Annual Report on Form 10-KSB for the
years ended September 30, 2007, September 30, 2006, and September 30, 2005 and
its Quarterly Report on Form 10-QSB for the quarter ended December 31, 2007 (the
“Company Financial Statements”) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis (except as may be
indicated therein or in the notes thereto) and present fairly in all material
respects the financial position of the Company and its subsidiary as of the
dates thereof and the results of their operations and changes in financial
position for the periods then ended.


2.6.           Absence of Undisclosed Liabilities.  Except as and to the extent
accurately set forth in the Financial Statements, the Company does not have,
individually or collectively, any accrued or contingent liability in excess of
$10,000  arising out of any transaction or state of facts existing on or prior
to the date hereof.

 
- 3 -

--------------------------------------------------------------------------------

 

       2.7.            Absence of Certain Developments.  Since December 31,
2007, there has been no (a) declaration, setting aside or payment of any
dividend or other distribution with respect to the capital stock of the Company,
(b) loss, destruction or damage to any material property of the Company, whether
or not insured, (c) labor trouble involving the Company or any material change
in any of its personnel or the terms and conditions of employment, (d) waiver of
any valuable right, (e) loan or extension of credit to any officer or employee
of the Company, (f) acquisition or disposition of any assets (or any contract or
arrangement therefor) in excess of $10,000 or any other material transaction by
the Company otherwise than for fair value in the ordinary course of business, or
(g) material adverse change in the condition, financial or otherwise, of the
Company or in its assets, liabilities, properties, business, operations or
prospects (a “Material Adverse Change”).


2.8.           Title to Properties.  Other than any lien in respect of current
taxes not yet due and payable, the Company has good title or leasehold title to
all properties and assets necessary to its business as presently conducted and
to all of its properties and assets, free and clear of all mortgages, security
interests, liens, restrictions or encumbrances.  All machinery and equipment
included in such properties which is owned or leased by the business of the
Company is in good condition and repair except for reasonable wear and tear, and
all leases of real or personal property to which the Company is a party are
fully effective and afford the Company peaceful and undisturbed possession of
the subject matter of the lease.  To its knowledge, the Company is not in
material violation of any zoning, building or safety ordinance, regulation or
requirement or other law or regulation applicable to the operation of owned or
leased properties likely to impede the normal operation of the business of the
Company, and the Company has not received any written or oral notice of
violation with which it has not complied.


2.9.           Tax Matters.  There are no federal, state, county, local or
foreign taxes due and payable by the Company that have not been paid.  There
have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency and there is no
material tax deficiency that has been, or would reasonably be expected to be,
asserted against the Company or any of their respective properties.  The Company
has duly filed all federal, state, county, local and foreign tax returns
required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.


2.10.                      Contracts and Commitments.  The Company has made
available to the Investors copies of each contract, obligation or commitment of
the Company which (a) involves by its terms a commitment in excess of $10,000 or
is otherwise material, (b) which by their terms expire one year or more after
the date hereof, or (c) not made in the ordinary course of business.

 
- 4 -

--------------------------------------------------------------------------------

 

       2.11.     No Defaults.  The Company is not in default and has not
violated or breached any provision (a) under its Articles of Incorporation or
its By-laws or any note, indenture, mortgage, lease, agreement, contract,
purchase order or other instrument, document or agreement to which it is a party
or (b) with respect to any order, writ, injunction or decree of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that specifically names
the Company.  To the best of the Company’s knowledge, there exists no condition,
event or act which after notice, lapse of time, or both, could constitute a
default by the Company under any of the foregoing.  To the best of the Company’s
knowledge, no third party is in default under any agreement, contract or other
instrument, document, or agreement to which the Company is a party, which
default could cause a Material Adverse Change to the Company or the business of
the Company, as presently conducted or proposed to be conducted.


2.12.          Intellectual Property.  The Company owns, free and clear of any
mortgage, pledge, security interest, encumbrance or other lien, or has the valid
right to use all Intellectual Property used by it in its business as currently
conducted or as proposed to be conducted.  The conduct of the Company’s
businesses will not conflict in any material respect with any Intellectual
Property rights of others, and the Company has not received any notice of any
claim of infringement or conflict with any such rights of others.


2.13.          Effect of Transactions.  The execution, delivery and performance
of the Transaction Documents, the issuance, sale and delivery of the Units or
the common stock to be issued upon the exercise of the Warrants, and compliance
with the provisions hereof and thereof by the Company, do not and will not, with
or without the passage of time or the giving of notice or both, (a) violate any
provision of law, statute, rule or regulation or any ruling, writ, injunction,
order, judgment or decree of any court, administrative agency or other
governmental body or (b) conflict with, or result in any breach of, any of the
terms, conditions or provisions of, or constitute a default (or give rise to any
right of termination, cancellation or acceleration) under, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company under its Articles of Incorporation or
By-Laws or under any note, indenture, mortgage, lease, agreement, contract,
purchase order or other instrument, document or agreement to which the Company
is a party.  At the time of issuance, the Units will be duly authorized, validly
issued, fully paid and nonassessable and not subject to any preemptive
rights.  The stock certificates and other instruments to be executed and
delivered by the Company to the Investors at the Closing will be valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, and will effectively vest in Purchaser good title to all the
Units, free and clear of all encumbrances, except restrictions on transfer
arising under the Securities Act of 1933 or any applicable state securities
laws.


2.14.          No Governmental Consent or Approval Required.  Based in part on
the representations made by the Investors in Section 3 of this Agreement, other
than federal or state securities law filings which have been made or which will
be made in a timely manner, no authorization, consent, approval or other order
of, declaration to, or filing with, any governmental agency or body is required
for or in connection with the valid and lawful authorization, execution and
delivery by the Company of any of the Transaction Documents for, or in
connection with, the valid and lawful authorization, issuance, sale and delivery
of the Units to be issued upon the exercise of the Warrants.

 
- 5 -

--------------------------------------------------------------------------------

 

       2.15.         Litigation.  There is no claim, action, lawsuit,
proceeding, complaint, charge or investigation pending or, to the best knowledge
of the Company, threatened against the Company including any which questions the
validity of any of the Transaction Documents or the right of the Company to
enter into them or to consummate the transactions contemplated hereby or
thereby, that could result in a Material Adverse Change nor is the Company aware
that there is any reasonable basis for the foregoing.  Neither the Company nor
any of its officers or directors, is a party to, or subject to the provisions
of, any order, writ, injunction, judgment or decree of any court or governmental
agency or instrumentality.  There is no action, suit or proceeding by the
Company currently pending or which the Company presently intends to initiate.


2.16.         Securities Laws.  Assuming that the Investors’ representations and
warranties contained in Section 3 of this Agreement are true and correct, the
offer, issuance and sale by the Company to the Investors of the Units and the
common stock to be issued upon the exercise of the Warrants are, and will be as
of the Closing, exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933.


2.17.         Business.  The Company has all necessary franchises, permits,
licenses and other rights and privileges necessary to permit it to own its
property and to conduct its present business.  To the best of its knowledge, the
Company is not in violation of any law, regulation, authorization or order of
any public authority relevant to the ownership of its properties or the carrying
on of its present business which, either individually or in the aggregate, would
result in any Material Adverse Change.


2.18.         Brokerage.  There are no claims for brokerage commissions or
finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement made by or on behalf of
the Company, and the Company agrees to indemnify and hold the Investors harmless
against any damages incurred as a result of any such claim.


2.19.         Employees.  There are no controversies or labor troubles pending,
or to the best knowledge of the Company, threatened between it and its
employees.  To the best of the Company’s knowledge:  (a) no officer or key
employee of the Company has any present intention of terminating his or her
employment therewith nor does the Company have any present intention of
terminating any such employment; and (b) the Company has complied in all
material respects with all applicable state, federal and foreign laws and
regulations respecting employment and employment practices, terms and conditions
of employment, wages and hours and other laws related to employment, and there
are no arrears in the payments of wages, withholding or social security taxes,
unemployment insurance premiums or other similar obligations.  The Company is
not a party to any agreement with any of its officers or employees with respect
to such person’s employment.  The Company is not a party to any collective
bargaining agreement.


2.20.         Environmental Matters.  To the best of its knowledge:


(a)           The Company is and has been in compliance with all applicable
federal, state and local laws, rules, requirements, decisions, orders and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (the “Environmental Laws”) applicable to the Company including but
not limited to requirements contained in and to obtain and maintain any permits,
licenses, certificates or other authorizations or approvals required pursuant to
such Environmental Laws, and there is not now pending or, to the Company’s
knowledge, threatened, nor does there exist any reasonable basis

 
- 6 -

--------------------------------------------------------------------------------

 

for, any actual or pending action, suit, lien, investigation or proceeding
against the Company in connection with any past or present action or inactions
of the Company or any noncompliance with such Environmental Laws, except with
respect to non-compliance that is not reasonably expected to result, either
individually or in the aggregate, in any Material Adverse Change.


(b)           There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
wastes or hazardous substances, including, but not limited to, any naturally
occurring radioactive materials, brine, drilling mud, crude oil, natural gas
liquids and other petroleum materials, by, due to or caused by the Company (or,
to the best of the Company’s knowledge, any other entity (including any
predecessor) for whose acts or omissions the Company is or would reasonably be
expected to be liable) upon any of the property now or previously owned or
leased by the Company, in violation of any Environmental Laws or in a manner or
to a location that would reasonably be expected to give rise to any liability
under any Environmental Laws, except for any violation or liability which would
not, individually or in the aggregate, cause a Material Adverse Change.
 
(c)           There are no proceedings that are pending, or that are known to be
contemplated, against the Company under any Environmental Laws in which a
governmental entity is also a party, other than such proceedings regarding which
it is reasonably believed no monetary sanctions of $10,000 or more will be
imposed, and (ii) the Company does not anticipate material capital expenditures
relating to any Environmental Laws.
 
2.21.         Retirement Obligations, etc.  The Company has no pension,
retirement or similar plan or obligation or any employee benefit plan as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended.


2.22.         Transactions with Affiliates.  Except to the extent that Foust is
an Investor and a party to the Transaction Documents, no stockholder, officer or
director of the Company nor any “affiliate” or “associate” of such Persons (as
such terms are defined in the rules and regulations promulgated under the 1933
Act) (herein, a “Related Party”) is a party to any agreement with the Company,
including, without limitation, any contract, agreement or other arrangement
providing for the rental of real or personal property from, or otherwise
requiring payments to, any Related Party.  No employee of the Company nor any
Related Party is indebted to the Company and, except for accrued payroll
obligations, the Company is not indebted to any of its employees or any Related
Party.


2.23.         Books and Records.  The minute book of the Company contains
complete and accurate records of all meetings and other corporate actions of its
stockholders, Board of Directors and all committees, if any, appointed by its
Board of Directors.  The stock ledger of the Company is complete and reflects
all issuances, transfers, repurchases and cancellations of shares of capital
stock of the Company.  The books of account, ledgers, order books, records and
documents of the Company accurately and completely reflect all material
information relating to its business, the nature, acquisition, maintenance,
location and collection of its assets and the nature of all transactions giving
rise to its obligations and accounts receivable.


2.24.         Insurance. The Company has insurance covering its respective
properties,

 
- 7 -

--------------------------------------------------------------------------------

 

operations, personnel and businesses, which insurance is in amounts and insures
against such losses and risks as are customary in the oil and gas business and
adequate, in all material respects, to protect the Company and its respective
business; and has not (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.


2.25.         No Unlawful Payments. Neither the Company nor, to the knowledge of
the Company, any director, officer, agent, employee or other person acting on
behalf of the Company has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.
 
2.26.          Sarbanes-Oxley Act.  There is and has been no failure on the part
of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.
 
2.27.         Material Facts.  This Agreement and each other agreement,
document, certificate or written statement furnished or to be furnished to the
Investors through the Closing by or on behalf of the Company in connection with
the Closing, do not contain any untrue statement of a material fact or, when
taken as a whole, omit to state a material fact necessary to make the statements
contained therein or herein, in light of the circumstances in which they were
made, not misleading.


3.              Representations and Warranties and other Agreements of the
Investors.  Each Investor severally, not jointly, hereby represents and warrants
as of the date hereof that:


3.1.           Authorization.  The Investor has full power and authority to
execute, deliver and perform each of the Transaction Documents and to acquire
the Units.  Each of the Transaction Documents constitute the valid and legally
binding obligation of the Investor, enforceable against the Investor in
accordance with their respective terms.  The Investor is an “accredited
investor” within the meaning of that term as defined in Rule 501(a) promulgated
under the Securities Act of 1933 (“1933 Act”).
 
3.2.           Purchase Entirely for Own Account.  The Units will be acquired
for investment for the Investor’s own account and not with a view to the
distribution of any part thereof.  The Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer, or
grant participations to such person or to any third person, with respect to any
of the Units.
 

 
- 8 -

--------------------------------------------------------------------------------

 

3.3.           Restricted Securities.  The Investors understand that the Units
may not be sold, transferred, or otherwise disposed of without registration
under the 1933 Act, or an exemption therefrom, and that in the absence of an
effective registration statement covering the Units or an available exemption
from registration under the 1933 Act, the Units must be held indefinitely.
 
3.4.           Financial Condition.  The Investor’s financial condition is such
that it/he is able to bear the risk of holding the Units for an indefinite
period of time and can bear the loss of its entire investment in its Units.
 
3.5.           Experience.  The Investor has such knowledge and experience in
financial and business matters and in making high-risk investments of this type
that it/he is capable of evaluating the merits and risks of the purchase of the
Units.
 
3.6.           Receipt of Information.  The Investor has been furnished access
to the business records of the Company and such additional information and
documents as the Investor has requested and has been afforded an opportunity to
ask questions of and receive answers from representatives of the Company
concerning the terms and conditions of this Agreement, the purchase of the
Units, the Company’s business, operations, market potential, capitalization,
financial condition and prospects, and all other matters deemed relevant by the
Investor.  In particular:  (i) the Investor has received and carefully reviewed
the Company’s Annual Report on Form 10-KSB for the year ended September 30, 2007
and its Report on Form 10-QSB for the quarter ended December 31, 2007 and
understands that the oil and gas business in which the Company is engaged is one
of extremely high risk; (ii) that the refusal of the Company’s single customer
to purchase gas during the first and last parts of 2007 has had a Material
Adverse Effect on the Company’s financial position and results of operations;
(iii) the Company’s single customer is not obligated to purchase any specified
amount of gas under the Gas Purchase Contract with that customer dated May 3,
2007; and (iv) it would be difficult if not impossible to find an alternative
customer to purchase the Company’s gas.
 
3.7.           Brokerage.  There are no claims for brokerage commissions or
finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of the Investor, and the Investor agrees to indemnify and hold the
Company harmless against any damages incurred as a result of any such claims.
 
3.8.           Address.  The Investor has provided the Company with its/his true
and correct address.
 
3.9.           Legends.  It is understood that the certificates evidencing the
Units may bear substantially the following legends:


(a)           “These securities have not been registered under the Securities
Act of 1933.  They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under such Act or an exemption from such registration (including pursuant to
Rule 144 of such Act).”
 
(b)           Any legend required by the laws of any applicable jurisdiction.
 

 
- 9 -

--------------------------------------------------------------------------------

 

      4.               Conditions to an Investor’s Obligations at the
Closing.  The obligations of an Investor under Section 1 of this Agreement to
purchase the Units at the Closing are subject to the fulfillment on or before
such Closing of each of the following conditions unless waived by such Investor
in the sole discretion of such Investor:
 


4.1.           Representations and Warranties of the Company.  The
representations and warranties of the Company contained in Section 2 shall be
true and correct on and as of the date hereof and on and as of the date of
Closing with the same effect as though such representations and warranties had
been made on and as of the date of Closing.


4.2.           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before Closing.


4.3.           Compliance Certificate.  The President and Chief Executive
Officer of the Company shall deliver to the Investors at Closing a certificate
certifying that the conditions specified in this Section 4 have been fulfilled
(excluding Section 4.5).


4.4.           Qualifications.  All authorizations, approvals, or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state or municipality or other governmental entity that are required in
connection with the lawful issuance and sale of the Units to the Investors
pursuant to this Agreement shall have been duly obtained and shall be effective
on and as of Closing other than those which are not required to be obtained
before Closing, which the Company will obtain in a timely manner.


4.5.           Proceedings and Documents.  All corporate and other proceedings
and approvals in connection with the transactions contemplated at Closing and
all documents incident thereto shall be reasonably satisfactory in form and
substance to the Investors and the Investors’ counsel, and they shall have
received all such counterpart original and certified or other copies of such
documents as they may reasonably request.


4.6.           Other Agreements.  On or prior to Closing, the Warrant
Certificates and Registration Rights Agreement, in the forms attached hereto as
Exhibit B-1, Exhibit B-2, and Exhibit C, respectively, shall have been executed
and delivered by the parties thereto, which shall continue to be in full force
and effect as of Closing.


4.7.           Secretary’s Certificate.  The Secretary of the Company shall
deliver to the Investors purchasing Units at Closing a Certificate, dated as of
the Closing, certifying that attached thereto is a true and complete copy of all
resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of each of the Transaction Documents, the
issuance, sale and delivery of Units and the Common Stock issuable upon the
exercise of the Warrants and that all such resolutions are in full force and
effect and are all the resolutions adopted in connection with the transactions
contemplated by the Transaction Documents.


4.8.           Reservation of Conversion Units.  The shares of Common Stock
issuable upon

 
- 10 -

--------------------------------------------------------------------------------

 

exercise of the Warrants described in Section 1.2 above shall have been duly
authorized and reserved for issuance.


5.              Conditions to the Company’s Obligations at the Closing.


The obligations of the Company under Section 1 of this Agreement are subject to
the fulfillment on or before Closing of each of the following conditions unless
waived by the Company:


5.1.           Representations and Warranties.  The representations and
warranties of such Investor contained in Section 3 shall be true and correct on
and as of the date hereof and on and as of the date of the Closing with the same
effect as though such representations and warranties had been made on and as of
the date of the Closing.


5.2.           Payment of Purchase Price.  Both Investors shall have delivered
payment of the aggregate purchase price of the Units to be purchased by it/him
at the Closing as set forth in Section 1.3 and Exhibit A hereto.


5.3.           Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated at the Closing and all
documents incident thereto shall be reasonably satisfactory in form and
substance to the Company and the Company’s counsel, and they shall have received
all such counterpart original and certified or other copies of such documents as
they may reasonably request.


6.              Right of First Refusal.


6.1.           Company’s Right of First Refusal.  Before any Units (which shall
be deemed to include the Common Stock and Warrants issued and sold hereunder and
any Common Stock later acquired by an Investor upon exercise of the Warrants)
held by an Investor (a “Selling Stockholder”) or any transferee (either being
referred to herein as the “Holder”) may be sold or otherwise transferred (except
transfer by gift or operation of law), the Company and the other Investor shall
each have a right of first refusal to purchase the Units on the terms and
conditions set forth in this Section (the “Right of First Refusal”).


6.2.           Notice of Proposed Transfer.  The Selling Stockholder shall (a)
deliver to the Company and the other Investor a written notice (the “Notice”)
stating: (i) the Selling Stockholder’s bona fide intention to sell or otherwise
transfer such Units; (ii) the name of each proposed purchaser or other
transferee (“Proposed Transferee”); (iii) the number of Units to be transferred
to the Proposed Transferee; (iv) the bona fide cash price or other consideration
for which the Selling Stockholder proposes to transfer the Units (the “Offered
Price”); and (v) the material terms and conditions of the proposed transfer (the
“Offer Terms”) and (b) offer the Units at the Offered Price and on the Offer
Terms to the Company and the other Investor.

 
- 11 -

--------------------------------------------------------------------------------

 

       6.3.           Exercise of Right of First Refusal.  At any time within 15
days after receipt of the Notice, the Company and/or its assignee(s) may, by
giving written notice to the Selling Stockholder and the other Investor, elect
to purchase some or all of the Units proposed to be transferred to any one or
more of the Proposed Transferees, at the purchase price and on the terms
determined in accordance with subsection 6.4 below.  In the event the Company
does not elect to purchase all of such Units, the other Investor may by giving
written notice to the Company, and the Selling Stockholder, elect within 15 days
after the Company’s election to purchase some or all of such Units, at the
purchase price and on the terms determined in accordance with subsection 6.4
below.


6.4.           Purchase Price.  The purchase price (“Purchase Price”) for the
Units purchased by the Company or its assignee(s) and/or by the other Investor
under this Section shall be the Offered Price, and the terms and conditions of
the transfer shall be identical in all material respects to the Offer Terms.  If
the Offered Price includes consideration other than cash, the equivalent value
of the non-cash consideration will be determined by an independent third party
valuation firm with expertise in valuing such non-cash consideration chosen by
the Board of Directors of the Company in good faith.


6.5.           Payment of Purchase Price.  Payment of the Purchase Price will be
made in accordance with the Offer Terms within thirty (30) days after delivery
of the written notice by the Company and the written notice of the other
Investor as set forth in Section 6.3.


6.6.           Selling Stockholder’s Right to Transfer.  If the Units proposed
in the Notice to be transferred to a given Proposed Transferee are not purchased
by the Company and/or the other Investor as set forth in this Section, then the
Selling Stockholder may sell or otherwise transfer such Units to the Proposed
Transferee at the Offered Price or at a greater price and on the Offer Terms,
provided that such sale or other transfer be consummated within sixty (60) days
after the date of the Notice and provided further that any such sale or other
transfer is effected in accordance with applicable securities laws and the
Proposed Transferee agrees in writing that the provisions of this Section shall
continue to apply to the Units in the hands of such Proposed Transferee.  If the
Units described in the Notice are not transferred to the Proposed Transferee
within such period, a new right shall be given to the Company and the other
Investor, and the Company and the other Investor shall be offered the Right of
First Refusal before any Units held by the Selling Stockholder may be sold or
otherwise transferred.


6.7.           Exception for Affiliate Transfers.  Anything contrary contained
in this Section notwithstanding, the transfer of Units to an affiliate of an
Investor (including members of MNB) shall be exempt from the provisions of this
Section.  In such case, the transferee or other recipient shall receive and hold
the Units transferred subject to the provisions of this Agreement, and there
shall be no further transfer of such Units except in accordance with the terms
of this Section 6.


6.8.           Assignment of Right of First Refusal.  The First Refusal shall
not be assignable by any party hereto.

 
- 12 -

--------------------------------------------------------------------------------

 

       6.9.           Right to Participate Pro Rata in Future Issuances.  Both
Investors shall have a pro rata right, based on their percentage equity
ownership in the Company purchased pursuant to this Agreement and on a fully
diluted basis to participate in subsequent issuances of equity securities of the
Company (excluding those issuances under the Warrants being sold hereunder.  In
addition, should any Investor choose not to purchase its full pro rata share,
the remaining Investor shall have the right to purchase the equity securities
not purchased by the other Investor.


7.           Additional Covenants of the Company.


7.1.           Management and Information Rights.  The Investors will be granted
access to Company facilities and personnel during normal business hours and with
reasonable advance notification.  The Company will promptly deliver to the
Investors annual and quarterly financial statements, and other information as
reasonably requested by such Investor if the Investor is subject to a customary
Confidentiality Agreement containing a standstill provision.  MNB shall have the
right, in its sole discretion, to appoint one member or other representative to
observe operations or actively participate on the management team for so long as
MNB owns 20% or more of the Company’s outstanding Common Stock.  Any
compensation for that member will be contingent on the Company’s financial
capability at that time and the Company shall use its best efforts to provide
appropriate compensation to such person with the amount of such compensation to
be determined by the Board based on its assessment of the value of the person’s
contribution to the Company.


7.2.           Directors’ and Officers’ Insurance.  The Company agrees to use
its commercially reasonable efforts to obtain adequate D&O insurance as soon as
reasonably practicable after Closing.


7.3.           Board Matters.  Foust shall take all actions necessary and
desirable, including voting all shares of capital stock of the Company over
which he has ownership or control, whether currently owned or later acquired, to
appoint one member designated by MNB to the Company’s three person Board of
Directors for so long as MNB owns 20% or more of the Company’s outstanding
Common Stock.  Foust shall take all actions necessary and desirable, including
voting all shares of capital stock of the Company over which he has ownership or
control to, whether currently owned or later acquired, to have the Company’s
Board of Directors increased to five (5) members, and to appoint a second member
designated by MNB to the Board, for so long as MNB owns 40% or more of the
Company’s outstanding Common Stock.


8.              Miscellaneous.


8.1.           Certain Defined Terms.  As used in this Agreement, the term
“Person” shall mean an individual, corporation, trust, partnership, limited
liability company, joint venture, unincorporated organization, government agency
or any agency or political subdivision thereof, or other entity; and the terms
“knowledge,” “known,” “awareness,” “aware,” and similar expressions, when used
with reference to the Company, shall mean the actual knowledge or awareness of
the executive officers of the Company.

 
- 13 -

--------------------------------------------------------------------------------

 

       8.2.           Survival of Covenants; Assignability of Rights.  Subject
to the last clause of this Section, all covenants, agreements, representations
and warranties of the Company made herein and in the certificates, lists,
Exhibits or other written information delivered or furnished to the Investors in
connection with the Closing shall be deemed material and to have been relied
upon by the Investors, and, except as provided otherwise in this Agreement,
shall survive the delivery of the Units, and shall bind the Company’s successors
and assigns, whether so expressed or not; provided however, that all
representations and warranties made by the Company in Section 2 hereof shall
survive for a period of one year from the date of this Agreement.


8.3.           Incorporation by Reference.  All Exhibits appended to this
Agreement are herein incorporated by reference and made a part hereof.


8.4.           Parties in Interest.  All covenants, agreements, representations,
warranties and undertakings in this Agreement made by and on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto and to permitted
transferees of the Units whether so expressed or not.


8.5.           Amendments and Waivers.  Except as set forth in this Agreement,
changes in or additions to this Agreement may be made, or compliance with any
term, covenant, agreement, condition or provision set forth herein may be
omitted or waived (either generally or in a particular instance and either
retroactively or prospectively) upon the written consent of the Company and the
Investors, acting or voting together as a single class based on the number of
shares of Common Stock then owned; provided, however, that no Investor shall,
without its consent, be materially adversely affected by any amendment, change
or waiver in which all Investors are not likewise adversely affected.


8.6.           Governing Law.  This Agreement shall be deemed a contract made
under the laws of the State of Colorado, together with the rights and
obligations of the parties hereunder, shall be construed under and governed by
the laws of such state.


8.7.           Notices.  All notices, requests, consents and demands shall be in
writing and shall be personally delivered (effective upon receipt), mailed,
postage prepaid (effective three business days after dispatch), telecopied or
telegraphed (effective upon receipt of the telecopy in complete, readable form),
or sent via a reputable overnight courier service (effective the following
business day), to the Company at:


A.G. Foust, President
Monument Resources, Inc.
2050 South Oneida Street, Suite 106
Denver, Colorado 80224

 
- 14 -

--------------------------------------------------------------------------------

 

with a copy sent at the same time and by the same means to:


Samuel E. Wing, Esq.
Jones & Keller, P.C.
1625 Broadway, Suite 1600
Denver, Colorado  80202
Tel:           (303) 573-1600
Fax:          (303) 573-0769


or to MNB Energy, LLC at:


MNB Energy, LLC
1521 Oxbow Drive, #210
Montrose, Colorado  81401
Tel.:           (970) 249-3398
Fax:           (970) 249-1330


with a copy sent at the same time and by the same means to:


Davis, Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado  80202
Attention:  Jeffrey R. Brandel, Esq.
Tel:           (303) 892-9400
Fax:          (303) 892-7400
 
or such other address as is set forth on the Exhibits hereto, as the case may
be, or as may be furnished in writing to the other parties hereto.


8.8.            Effect of Headings.  The section and paragraph headings herein
are for convenience only and shall not affect the construction hereof.


8.9.            Entire Agreement.  This Agreement and the Exhibits hereto
together with any other agreement referred to herein (the “Additional
Agreements”) constitute the entire agreement among the Company and the Investors
with respect to the subject matter hereof.  This Agreement and such Additional
Agreements supersede all prior understandings and agreements between the
parties, whether written or oral, with respect to the Units purchased hereunder
and the subject matter hereof.


8.10.          Severability.  In case any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement and such invalid, illegal
and unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.


8.11.          Counterparts.  This Agreement may be executed in counterparts,
all of which together shall constitute one and the same agreement.

 
- 15 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Investors have executed this Unit
Purchase Agreement as of the day and year first above written.


COMPANY:


MONUMENT RESOURCES, INC., a Colorado corporation




By: /s/ A.G. Foust
      Name:  A.G. Foust
      Title:  President




INVESTORS:


MNB ENERGY, LLC, a Colorado limited liability company




By:        /s/ Matt
Miles                                                                         


Its:         Manager                                                                                




A.G. FOUST, INDIVIDUALLY




  /s/ A. G. Foust        

 
- 16 -

--------------------------------------------------------------------------------

 

EXHIBIT A




Name of Investor
 
Number of Units*
   
Proceeds*
               
MNB Energy, LLC
    2,000,000     $ 500,000                    
A.G. Foust
    400,000       100,000         2,400,000     $ 600,000  

__________________


*The rights and obligations of the two Investors under the Agreement are several
and not joint.
 
- 17-
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 